DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. §103

2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 3, 4, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of William J. McKenna (United States Patent Publication Number 20190236188 ), 
Regarding claim 1 Collins teaches a  non-transitory computer readable medium (computer program product embodiment includes a machine-readable storage medium (media) [0034]) having program instructions stored thereon (having instructions stored thereon/in [0034]) that are capable of causing a computer system to implement operations (which can be used to program a computer to perform [0034]) comprising: receiving, (receiving [0030]) at a query parser (query parser [0104]) of a database system, (a database system [0031]) a query requesting data (Fig. 4, (400) receive a query request [0105]) from a multi-tenant database, (multi-tenant database [0104]) 
Collins does not fully disclose wherein the query includes a first constraint that restricts a query optimizer's selection of a set of execution plans available to implement the query; determining, by the database system, whether an override has been specified for a particular tenant associated with the query, wherein the override indicates that the first constraint is to be replaced with a second constraint for the particular tenant; in response to determining that the override has been specified for the particular tenant: replacing, by the database system, the first constraint with the second constraint; and providing, by the database system, the query with the second constraint to the query optimizer for selection of an execution plan in accordance with the second constraint.
wherein the query (Fig. 8, first query [0039])  includes a first constraint (Fig. 8, first constraint [0039]) that restricts (that restricts [0039]) a query optimizer's (query optimizer’s [0038]) selection of a set of execution plans (that restricts selection of a set of execution plans ( e.g., execution plans 122) [0039]) available to implement the query; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins to incorporate the teachings of McKenna whereby   wherein the query includes a first constraint that restricts a query optimizer's selection of a set of execution plans available to implement the query. By doing so query optimizer of a database system is operable to receive directives (referred to below as query optimizer
constraints) that restrict the set of execution plans being considered to implement a given query. McKenna [0019]
Day teaches determining, (determine [0038])  by the database system, (database system [0034]) whether an override has been specified for a particular tenant associated with the query, (a user can also identify a clause within the original SQL query to ignore or to over-ride. [0039]) wherein the override (over-ride [0039]) indicates that the first constraint (the argument of the “ORDER BY” clause [0039]) is to be replaced (should be changed [0039]) with a second constraint (e.g., change
see also paragraph [0035] wherein the user changes a first constraint “index” to the use of a second constraint “hash algorithm”  for the particular tenant; (the user [0029]) in response to determining that the override has been specified for the particular tenant: (a user can also identify a clause within the original SQL query to ignore or to over-ride [0039]) replacing, (modify [0035]) by the database system, (database system [0034]) the first constraint (index ‘0035] such as “first constraint” with the second constraint; (hash algorithm [0035] such as “second constraint” and providing, by the database system, (database system [0034]) the query (SQL query [0039]) with the second constraint (hash algorithm [0035] such as “second constraint” to the query optimizer (Fig. 2, (42) optimizer [0024]) for selection of an execution plan (customized access plan generated by a cost –based optimizer according to user preferences supplied by a user [0018]) in accordance with the second constraint (hash algorithm [0035] such as “second constraint”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna to incorporate the teachings of Day whereby   determining, by the database system, whether an override has been specified for a particular tenant associated with the query, wherein the override indicates that the first constraint is to be replaced with a second constraint for the particular tenant; in response to determining that the 

Regarding claim 3 Collins in view of McKenna and in further view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein the first constraint identifies a first index to be used in performing the query; and wherein the second constraint identifies a second index to be used instead of the first index in performing the query.
McKenna teaches wherein the first constraint (Fig. 8, (810) first constraint [0039]) identifies a first index (Fig. 2 (106A) INDEX(t1 idx1) [0024]) to be used in performing the query; (performing the selection [0039]) and wherein the second constraint (second constraint [0043]) identifies a second index (Option 106B "INDEX (t2 idx2)" [0028])to be used instead of the first index in performing the query (evaluates an execution plan 122B including option 106A and an execution plan 122C having option 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna wherein the first constraint identifies a first index to be used in performing the query; and wherein the second constraint identifies a second index to be used instead of the first index in performing the query. By doing so query optimizer 120
supports an index constraint 104 that instructs query optimizer 120 to select a plan 122 that includes one of multiple options 106 for index scans. McKenna [0028]

Regarding claim 4 Collins in view of McKenna and in further view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein the first constraint indicates that a join specified in the query is to be performed using a first physical join operation; and wherein the second constraint indicates that the join specified in the query is to be performed using a second physical join operation instead of the first physical join operation.
McKenna discloses wherein the first constraint (Fig. 8, (800) first constraint [0038]) indicates that a join (Fig. 3, Option 106A HASH _JOIN(t1 t2) physical constraint usage [0039]) specified in the query (Fig. 3 query 102 [0039])  is to be performed using a first physical join operation; (Fig. 3, (300)  physical join constraint usage [0039]) and wherein the second constraint (Fig. 5 Parameterize Constraint 104 [0035]) indicates that the join (Fig. 5 t1 JOIN t2 ON a1 = a2 [0035]) specified in the query (Fig. 5 query 102 [0035]) is to be performed using a second physical join operation (Fig. 5 physical join using parametrize constraint usage [0035]) instead of the first physical join operation (Fig. 3, (300)  physical join constraint usage [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna wherein the first constraint indicates that a join specified in the query is to be performed using a first physical join operation; and wherein the second constraint indicates that the join specified in the query is to be performed using a second physical join operation instead of the first physical join operation. By doing so in instances
in which a nested loop join is specified, the nested loop join may be implemented using a sequential scan or an index scan. McKenna [0034].

Regarding claim 10 Collins in view of McKenna and in further view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein the operations further comprise: in response to the query optimizer selecting the execution plan in accordance with the second constraint, storing the selected execution plan in a cache of the database system for servicing a subsequently received instance of the query associated with the particular tenant.
Day teaches wherein the operations (procedures [0027]) such as “operations” further comprise: in response to the query optimizer (query optimizer [0039]) selecting the execution plan (select an access plan therefrom [0030] such as “execution plan” in accordance with the second constraint, ("ORDERBYFIELD1"to"ORDERBYFIELD1, FIELD2") [0039]) see also paragraph [0035] wherein the user changes a first constraint “index” to the use of a second constraint “hash algorithm”  storing the selected execution plan (selected access plan [0030])  in a cache (Previously generated access plans can be stored in a software-based cache for fast retrieval [0029]) of the database system (database system [0029]) for servicing (the optimizer will … retrieve a previously generate access plain [0029]) a subsequently received instance of the query (similar query [0029]) associated with the particular tenant (the user [0029] such as “the particular tenant”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna to incorporate the teachings of Day wherein the operations further comprise: in response to the query optimizer selecting the execution plan in accordance with the second constraint, storing the selected execution plan in a cache of the database system 
different caches that store information about previously executed queries and associated access plans. Day [0029]

Regarding claim 20 Collins in view of McKenna teaches the computer system of claim 16.
Collins does not fully disclose, wherein the operations further comprise: storing, in a cache, the selected execution plan to facilitate a subsequent performance of the query for the particular tenant; and storing, in the cache, another execution plan selected by the query optimizer based on the first constraint to facilitate a subsequent performance of the query for a tenant other than the particular tenant.
	Day teaches wherein the operations further comprise: storing, (stored [0029])  in a cache, (Previously generated access plans can be stored in a software-based cache for fast retrieval [0029]) the selected execution plan (selected access plan [0030])  to facilitate a subsequent performance of the query (if a similar query has been previously encountered [0029]) for the particular tenant; (a user [0024]) such as “tenant”  and storing, (stored [0029])   in the cache, (Previously generated access plans can be stored in a software-based cache for fast retrieval [0029]) another execution plan (Previously selected (selected [0030]) by the query optimizer (query optimizer [0039]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein the operations further comprise: storing, in a cache, the selected execution plan to facilitate a subsequent performance of the query for the particular tenant; and storing, in the cache, another execution plan selected by the query optimizer. By doing so depending on whether the SQL queries are dynamically generated or part of a separate application, the environment can include a number of different caches that store information about previously executed queries and associated access plans Day [0029].
McKenna teaches based on the first constraint (first constraint [0039]) to facilitate a subsequent performance (subsequent performance of the second option based on first constraint [0040]) of the query (the query [0036]) for a tenant (a user [0045]) other than the particular tenant (a user of the database [0045])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna based on the first constraint to facilitate a subsequent performance of the query for a tenant other than the particular tenant. By doing so method 800 further 

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of William J. McKenna (United States Patent Publication Number 20190236188 ), hereinafter referred to as McKenna, in view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and in further view of Chong et al., (United States Patent Publication Number 20070233641) hereinafter Chong
Regarding claim 2 Collins in view of McKenna and in further view of Day teaches the computer readable medium of claim 1.
Collins as modified further teaches wherein the query (query [0105]) is received (received [0105]) from an application; (browser application [0030]) such as HTTP application [0037]
Collins as  modified does not fully disclose and wherein the replacing does not modify the query as specified in one or more program instructions of the application.
Chong teaches and wherein the replacing (replace [0064]) does not modify the query (the constraint does not have a transformation function [0074]) as specified in one or more program instructions (SQL statements [0027]) of the application (Fig. 9 ontology-based referential constraint that modifies the ontology [0078])
.

Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of William J. McKenna (United States Patent Publication Number 20190236188 ), hereinafter referred to as McKenna and in further view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and in further view of Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson.
Regarding claim 5 Collins in view of McKenna and in further view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein determining whether the override has been specified for the particular tenant includes: accessing a catalog of the multi-tenant database to determine whether the catalog includes the override.
wherein determining (ABS., A tenant-selective query syntax is determined by analyzing at least one of metadata generated from information about the tenant or metadata generated from the data accessible by the tenant.) whether the override (override mechanisms are provided that can override the Oracle native query optimizer. [0056]) has been specified (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query [0057]) for the particular tenant (particular tenant [0052]) includes: accessing a catalog (Fig. 9A library cache [0019])  such as “catalog”  of the multi-tenant database (multi-tenant database system [0027]) to determine whether the catalog (Fig. 9A library cache [0019])  such as “catalog”  includes the override (override mechanisms [0056]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna and Day to incorporate the Eidson wherein determining whether the override has been specified for the particular tenant includes: accessing a catalog of the multi-tenant database to determine whether the catalog includes the override. By doing so Query optimizer 120, in various embodiments, is operable to generate an execution plan 112 for a given query 102, which includes evaluating various execution plans 122 and selecting one to implement the query 102. McKenna [0023].

Regarding claim 6 Collins in view of McKenna, Day and in further view of Eidson teaches the computer readable medium of claim 5.
Collins as modified does not fully disclose wherein the operations further comprise: receiving, with the query, a first identifier of the particular tenant associated with the received query; and wherein the accessing includes using the first identifier to query a table in the catalog to determine whether the override has been specified for the particular tenant.
	Eidson teaches wherein the operations (operations on the data [0028]) further comprise: receiving, with the query, (received query [0057]) see example query [0061]  a first identifier (“u.users_id” [0061] see example query of the particular tenant (“a.owner” [0061]) see example query associated with the received query; (example query [0061]) and wherein the accessing (accessing [0119]) includes using the first identifier (“u.users_id” [0061]) to query a table (table = “sales” [0061]) see example query  in the catalog (Fig. 9A library cache [0019])  such as “catalog”  to determine (determine [0121]) whether the override  (override mechanisms [0056]) has been specified  (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query.) [0057]) for the particular tenant (particular tenant [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of 

Regarding claim 7 Collins in view of McKenna, Day and in further view of Eidson teaches the computer readable medium of claim 6.
Collins as modified does not fully disclose wherein the operations further comprise: receiving, with the query, a second identifier indicating a particular user of the particular tenant; and wherein the accessing includes using the second identifier to query the table in the catalog to determine whether the override has been specified for the particular user.
Eidson teaches wherein the operations (operations on the data [0028]) further comprise: receiving, with the query, (received query [0057]) see example query [0061]  a second identifier (“b.users_id” [0061]) indicating a particular user (particular user [0061]) of the particular tenant; (particular tenant [0052]) and wherein the accessing (accessing [0119]) includes using the second identifier (“b.users_id” [0061]) to query the table (table = “sales” [0061]) see example query  in the catalog (Fig. 9A library cache [0019])  such as “catalog”  to determine (determine [0121])  whether the override (override mechanisms [0056]) has been specified (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query.) [0057]) for the particular user (particular user [0061])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna and Day to incorporate the Eidson wherein the operations further comprise: receiving, with the query, a second identifier indicating a particular user of the particular tenant; and wherein the accessing includes using the second identifier to query the table in the catalog to determine whether the override has been specified for the particular user. By doing so optimizer 120 uses a cost-based algorithm in which optimizer 120 performs a cost analysis that includes assigning scores to execution plans 122 based on an estimated processor consumption, an estimated memory consumption, an estimated execution time, etc. McKenna [0023]

	Regarding claim 8 Collins in view of McKenna, Day and in further view of Eidson teaches the computer readable medium of claim 5.
Collins as modified does not fully disclose wherein accessing the catalog includes reading expiration criteria for the override from the catalog; and wherein the determining includes determining, based on the expiration criteria, whether the override has expired.
	Eidson teaches wherein accessing (accessing [0119]) the catalog (Fig. 9A library cache [0019])  such as “catalog”   includes reading expiration criteria (consulted tenant level metadata [0057] such as “expiration criteria” for the override (override mechanisms [0056]) from the catalog; (Fig. 9A library cache [0019])  such as “catalog”   and wherein the determining includes determining, (determine [0121])   based on the expiration criteria, (consulted tenant level metadata [0057] such as “expiration criteria” whether the override (override mechanisms [0056]) has expired (Fig. 9A misses in the library cache indicating “expired” [0019])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna and Day to incorporate the Eidson wherein accessing the catalog includes reading expiration criteria for the override from the catalog; and wherein the determining includes determining, based on the expiration criteria, whether the override has expired. By doing so optimize 120 may then select an execution plan 122 that has the best score. McKenna [0023]

Regarding claim 9 Collins in view of McKenna, Day and in further view of Eidson teaches the computer readable medium of claim 5.
wherein the operations further comprise: receiving a location identifier indicating a location of the first constraint within the query; and accessing a table in the catalog to determine whether the override has been specified for the location indicated by the location identifier.
	McKenna teaches wherein the operations (operations [0045]) further comprise: receiving a location identifier (Fig. 5, PARAM (t2(t1)) [0035]) indicating a location of the first constraint (Fig. 5 parameterized constraint 104 [0035]) within the query (Fig. 5 SELECT l"! NL_JOIN(t1 t2) 'f'-~-R-~-M(-t2-(-t1-)f 3/ * FROM t1 JOIN t2 ON a1=a2 [0035])  for the location (corresponding rows of the join [0035])  indicated by the location identifier (Fig. 5, PARAM (t2(t1)) [0035])
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna wherein the operations further comprise: receiving a location identifier indicating a location of the first constraint within the query; for the location indicated by the location identifier. By doing so an indication of an index scan is performed. McKenna [0035].
Eidson teaches and accessing (accessing [0119]) a table (a metadata table [0068]) in the catalog (Fig. 9A library cache [0019])  such as “catalog”    to determine (determine [0121])   whether the override (override mechanisms [0056])  has been specified (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query.) [0057])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna and Day to incorporate the Eidson and accessing a table in the catalog to determine whether the override has been specified for the location indicated by the location identifier. By doing so optimizer 120 may use a combination of heuristic and cost-based algorithms. McKenna [0023]

Claims 11 -  15 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson, in view of William J. McKenna (United States Patent Publication Number 20190236188 ), hereinafter referred to as McKenna
Regarding claim 11 Eidson teaches a method, (method 0054]) comprising: sending, (sending [0033]) by an application, (CRM software application [0034]) a query (a query [0057]) requesting data for a particular tenant  (for a specific tenant [0057]) from a multi-tenant database, (multi-tenant database system [0027])  wherein the query (the query [0054]) and receiving, (displaying [0098] such as “receiving”  by the application, (CRM software application [0034]) query results (search results [0098]) for the query, (the query [0098]) identified in an override (override mechanisms [0056]) for the particular tenant, (for a specific tenant [0057]) when servicing (service [0023]) the query (the query [0021]) for the particular tenant (for a specific tenant [0057])
Eidson does not full disclose  includes a first constraint to restrict a query optimizer's selection of a set of execution plans available to implement the query; wherein the query results are determined using an execution plan selected by the query optimizer based on a second constraint identified in an override for the particular tenant, wherein the override indicates that that the first constraint is to be replaced with the second constraint
McKenna teaches includes a first constraint (Fig. 8, (810) first constraint [0039]) to restrict a query optimizer's selection of a set of execution plans available to implement the query; (query optimizer of a database system is operable to
receive directives (referred to below as query optimizer constraints) that restrict the set of execution plans being considered to implement a given query [0019]) wherein the query results (results returned to service the query [0026]) are determined (determine [0018]) using an execution plan selected (execution plans [0018]) by the query optimizer (selected by a query optimizer [0018]) based on a second constraint (second constraint [0043]) wherein the override indicates (override metrics [0024]) that that the first constraint (Fig. 8, (810) first constraint [0039]) is to be replaced (non complaint ordering 406A is replaced with complaint orderings 406B and 406C [0033]) with the second constraint (second constraint [0043]) 

having to consider rows having values greater than 10. McKenna [0028].

Regarding claim 12 Eidson in view of McKenna teaches the method of claim 11.
Eidson as modified further teaches  in the multi-tenant database, (multi-tenant database [0027])
Eidson as modified does not fully disclose wherein the first constraint specifies a first ordering for joining content from a plurality of tables; and wherein the second constraint specifies a second ordering for joining content from the plurality of tables
McKenna teaches wherein the first constraint (Fig. 8, (810) first constraint [0039]) specifies a first ordering (Fig. 4, compliant ordering 406B [0033]) for joining content (joining of content [0029]) from a plurality of tables (Fig. 4, t1 t2 t3 t4 [0032]); and wherein the second constraint  (second constraint [0043]) specifies a second ordering (compliant ordering 406C [0033]) for joining content (joining of content [0029]) from the plurality of tables (Fig. 4, t2 t1 t4 t3 [0032]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of McKenna wherein the first constraint specifies a first ordering for joining content from a plurality of tables; and wherein the second constraint specifies a second ordering for joining content from the plurality of tables. By doing so a partial ordering 402 can be expressed to optimizer 120 without expressing the entire ordering for joining tables-thus allowing optimizer to choose between multiple ordering options. McKenna [0032].

Regarding claim 13 Eidson in view of McKenna teaches the method of claim 11.
Eidson as modified does not fully disclose wherein the query is parsed by a query parser that, based on the override, replaces the first constraint with the second constraint.
	McKenna teaches wherein the query is parsed (Fig. 1, (102) parsed query [0024]) by a query parser (Fig 1, parser (110) [0037])  that, based on the override, (override metrics [0024]) replaces (non complaint ordering 406A is replaced with complaint orderings 406B and 406C [0033]) the first constraint (Fig. 8, (810) first constraint [0039]) with the second constraint (second constraint [0043])

a single merged constraint 104C from constraints 104A and 104B.McKenna [0037]

Regarding claim 14 Eidson in view of McKenna teaches the method of claim 13.
Eidson as modified teaches accesses a catalog (Fig. 9A library cache [0019])  such as “catalog”   of the multi- tenant database(tenant-level statistics may be stored in tables in tenant database storage areas 112 (e.g., tables stored in user storage areas 114 of database 108) [0057])  to determine whether the override (override mechanisms [0056]) has been specified for the particular tenant (particular tenant [0052])
Eidson does not fully disclose a query parser 
McKenna teaches wherein the query parser (parser 110)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of McKenna wherein a query parser. By doing so parser 110 is operable to parse a submitted query 102, which may include one or more constraints 104. McKenna [0022]

Regarding claim 15 Eidson in view of McKenna teaches the method of claim 14.
Eidson as modified does not fully disclose  further comprising: sending, by the application, an indication of a current user associated with the query, wherein the indication is usable by the query parser to determine that the override has been specified for the current user.
	McKenna teaches sending, by the application, (an application [0018]) an indication (an indication [0019]) of a current user (a user [0019]) associated with the query, (the query [0019]) wherein the indication (an indication [0019]) is usable by the query parser (parser 110)to determine that the override (override metrics [0024]) has been specified for (specified for [0022]) the current user (a user [0019])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of McKenna wherein sending, by the application, an indication of a current user associated with the query, wherein the indication is usable by the query parser to determine that the override has been specified for the current user. By doing so constraints can be included that restrict how scans are performed, restrict how joins are performed, override metrics assessed by optimizer 120 McKenna [0024]

Claims 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of William  
Regarding claim 16 Collins teaches a computer system, (computer system [0035]) comprising: one or more processors; (processor system 12A [0036])  memory (memory system 12B [0036]) having program instructions stored therein  (one or more instructions may be installed in system 16 [0110]) that are executable (execute on system 16 [0032])  by the one or more processors (processor system 12A [0036])  to implement a database system (database system [0031]) performing operations (retrieval operations [0075]) including: receiving a request to perform a query (user query as received by system 16 [0104]) for a particular tenant (specific tenant [0051]) of a multi- tenant database, (multi-tenant database [0091]) 
Collins does not fully disclose wherein the request includes a first constraint to restrict a query optimizer's selection of execution plans available to implement the query; determining that an override has been specified for the particular tenant, wherein the override indicates that the first constraint is to be replaced with a second constraint; in response to the determining, the query optimizer selecting an execution plan based on the second constraint and not based on the first constraint; and executing the selected execution plan to perform the query.
	McKenna teaches wherein the request (request for a query [0027]) includes a first constraint (first constraint [0038]) to restrict a query optimizer's (query optimizer selection of execution plans available (e.g., a constraint 104) that restricts selection  of a set of execution plans ( e.g., execution plans 122) [0039]) to implement the query; (available to implement the first query [0039]) determining (determine [0037])  that an override (override metrics [0024]) has been specified (specified [0045]) for the particular tenant, (a user [0025] such as a “tenant” wherein the override (override metrics [0024]) indicates that the first constraint (first constraint [0038]) is to be replaced (non complaint ordering 406A is replaced with complaint orderings 406B and 406C [0033]) with a second constraint; (second constraint [0043]) in response to the determining, (Fig. 3 nested loop join (t1 t2) not selected [0028]) the query optimizer (query optimizer [0038])  selecting an execution plan (instead evaluates an execution plan 122B including option 106A and an execution plan 122C having option 106B [0028]) based on the second constraint (second constraint [0043]) and not based on the first constraint; (Fig. 3 nested loop join (t1 t2) [0028]) and executing the selected execution plan (Fig 3 execution plans 122b & 122C sent to execution engine [0031])  to perform the query (the query 102 [0025])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna wherein the request includes a first constraint to restrict a query optimizer's selection of execution plans available to implement the query; determining that an override has been specified for the particular tenant, wherein the override indicates 

Regarding claim 17 Collins in view of McKenna teaches the computer system of claim 16.
Collins as modified does not fully disclose  wherein the operations further comprise: replacing, by a query parser, the first constraint with the second constraint; and providing, by the query parser, the second constraint to the query optimizer to facilitate selecting the execution plan.
	McKenna teaches wherein the operations (various operations [0048]) further comprise: replacing, (non complaint ordering 406A is replaced with complaint orderings 406B and 406C [0033]) by a query parser, (parser 110 [0020])  the first constraint (first constraint [0038]) with the second constraint; (second constraint [0043]) and providing, by the query parser, (parser 110 [0020]) the second constraint (second constraint [0043]) to the query optimizer (query optimizer [0038]) to facilitate selecting the execution plan (select the plan that compiles with the constraints [0019])


Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of William J. McKenna (United States Patent Publication Number 20190236188 ), hereinafter referred to as McKenna and in further view of Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson.
Regarding claim 18 Collins in view of McKenna teaches the computer system of claim 16.
Collins does not fully disclose wherein the determining includes: accessing a table in a database catalog of the multi-tenant database, wherein the table is operable to store one or more overrides for tenants of the multi-tenant database.
wherein the determining includes: accessing a table (e.g., tables stored in user storage areas 114 of database 108) [0057]) in a database catalog (Fig. 9A library cache [0019])  such as “catalog”  of the multi-tenant database,(multi-tenant database system [0027]) wherein the table (e.g., tables stored in user storage areas 114 of database 108) [0057]) is operable to store one or more overrides (override mechanisms [0056]) for tenants (many tenants [0044]) of the multi-tenant database (multi-tenant database system [0027])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein the determining includes: accessing a table in a database catalog of the multi-tenant database, wherein the table is operable to store one or more overrides for tenants of the multi-tenant database. By doing so many tenants will opt for access to an MTS rather than maintain their own system, redundancy, up-time and backup are more critical functions and need to be implemented in the MTS. Day [0044].

             Regarding claim 19 Collins in view of McKenna teaches the computer system of claim 16.
Collins does not fully disclose wherein the determining includes: determining whether the override has expired based on expiration criteria stored for the override.
wherein the determining includes: determining (determine [0121])    whether the override (override mechanisms [0056]) has expired (Fig. 9A misses in the library cache indicating “expired” [0019])  based on expiration criteria  (consulted tenant level metadata [0057] such as “expiration criteria” stored (cached in
a user-information data structure [0071]) for the override (override mechanisms [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of McKenna, incorporating the teachings of Edison wherein the determining includes: determining whether the override has expired based on expiration criteria stored for the override. By doing so for picklist fields, the metadata tracked and stored does not need to reflect the exact number of occurrences for each value---a reasonable estimate
is sufficient and may be used in embodiments. Values missing from the metadata either do not occur at all, or occur infrequently, and thus such metadata provide a good basis for a filter. Eidson [0076].

Examiner's Request
4. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the

will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.	
             McKenna et al., (United States Patent Publication Number 20150149435) teaches limiting plan choices for database queries using plan constraints
             Turgeman et al., (United States Patent Publication Number 20200334375) teaches constraint querying for  collaborative intelligence and constraint computing

by the constraints.”
6.      	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
11/15/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166